﻿


340.	May I first congratulate the President most warmly on his election to preside over the thirty-third session of the General Assembly. His merits, which are well known to all of us are a true guarantee that this session will perform its work effectively under his distinguished leadership.
341.	I also wish to express to the outgoing President, Mr. Mojsov, my deep appreciation of his very valuable and skilful work during our last regular session, as well as during three special sessions of the General Assembly in the course of this year.
342.	I should like also to pay a special tribute to the Secretary-General, Mr. Waldheim, for his dedicated and untiring efforts and his invaluable contributions to the attainment of our common goals. I wish to assure him of my country's full support.
343.	As a member of the United Nations Special Committee on the Situation with regard to the Implementation of the Declaration on the Granting of Independence to Colonial Countries and Peoples, we find it particularly gratifying to extend a warm welcome to Solomon Islands on the occasion of its admission to the United Nations. My delegation is looking forward to fruitful co-operation with it within this Organization.
344.	Mankind has always longed for peace, freedom and well-being. But human history is strewn with wars, suffering and poverty. After unspeakable tribulations which culminated in the Second World War, the United Nations became the embodiment of the great ideal of co-operation among nations for the creation of a better life for all people on our earth. We sometimes meet with seemingly insurmountable obstacles a our work at the United Nations  They must, however, never discourage us from hoping that progress can be made towards attaining this ideal. The United Nations has the potential to serve as an invaluable instrument in our efforts to create a better world. The result will depend on our will to use this instrument and on how we use it.
345.	But we see how conflicts and repression are still causing terrible suffering in various parts of the world. Racial oppression in South Africa is still a disgrace to the international community. The guns still speak in the Middle East and in many other areas. All over the world people are being, persecuted, imprisoned and tortured on account of their opinions. Billions of dollars are being wasted on armaments while hundreds of millions of people are living m deepest misery. A large proportion of our earth's limited resources is being used to increase the affluence of the wealthy. At the same time mass poverty is constantly spreading.
346. The dark side of the picture is only too obvious. But it must not overshadow the brighter features which in fact exist and which we must protect and develop. International co-operation both within and outside the United Nations is more nearly universal, more intensive and more diversified than ever before. A web of international co-operation is slowly being woven.
347 Nowadays everyone condemns the use of war as a political instrument. The realization that the detente process must continue and broaden is gaining an ever stronger foothold. A new awareness is emerging that we all, small nations and large nations, poor and rich, are dependent upon each other. After all, we live in one and the same world. This has opened up new perspectives for peace efforts and for the management of the world's resources, as well as for international solidarity and the defence of fundamental human rights. Here we all share a common responsibility.
348.	To be sure, it is the major Powers that dominate the international political scene, and this places the heaviest burden of responsibility upon them. But the small States, too, can play an important role in the work for peace, non-intervention, detente and equality. The close co-operation between the five Nordic countries has developed and grown in spite of the fact that our countries have chosen different policies of national security. This proves that peaceful and vigorous common action can take the place of the antagonisms and wars of earlier centuries.
349.	The Final Act of the Conference on Security and Co-operation in Europe, signed at Helsinki on 1 August 1975, is another manifestation of this endeavour to replace old antagonisms by new co-operation. Much remains to be done before this goal is reached, but a framework has been drawn up that makes it possible to tackle even controversial questions in an open and direct way. A widespread exchange of views has been set in motion. Future co-operation must lead to a comprehensive discussion of all the areas dealt with in the Final Act. The Swedish Government attaches great importance to this. We shall be taking an active part in the preparatory work for the next meeting of the Conference on Security and Co-operation in Europe, to be held in Madrid in 1980.
350.	Solidarity and co-operation must build on respect for the right of every people to shape its own future, choose its own way. The strong have always been tempted to use force, threats or other means to impose their will on the weak. History abounds in examples of this kind. The small States can play a role as a counterweight to the strength of the great. We must not hesitate to use the means we have at our disposal to support a people which stands out against oppression and the violation of human rights. The goal of solidarity and co-operation must always be the well-being of the individuals. For instance, the principle of non-intervention must never be taken to mean a limitation of the right to call attention to breaches of fundamental United Nations principles.
351.	Racial discrimination must be fought wherever it arises. Symptoms of racial discrimination are present all over the world. We must all be constantly on guard against such tendencies. But there is one country where not only
are flagrant and shocking violations of human rights tolerated, but racial discrimination has become the basis of an ideology and of law. South Africa's apartheid system is an affront to all mankind. Removing a few petty superficial signs of racial segregation cannot change the ugly face of apartheid. The grim reality is that black people have no political or economic rights. They are forced to live in deplorable conditions in an unjust economic system. Innumerable Africans have to live away from their families. They are tortured and sentenced to death for offences which do not even exist in other countries. History should teach the backers of apartheid that attempts to silence a majority by force only strengthens its will to resist.
352.	The purpose of the apartheid system is to protect the white minority and its privileges. Rhodesia and Namibia are being used as ramparts for this policy. The latest events in Namibia must be seen in this light. Once again the international community has been slapped in the face by Mr. Vorster. By its threat that it alone will proclaim and carry out elections in Namibia, the South African Government has disclosed its real intentions. Obviou5ly it fears the results of a free election in which SWAPO, the leading national movement, would be given the opportunity to participate on equal terms. Talk of the people's free elections at a time when South Africa maintains an overwhelming army of occupation in Namibia is a hollow mockery. Vorster is holding out a ballot paper on the point of a bayonet. The leaders in South Africa are taking upon themselves a heavy responsibility by sentencing the inhabitants of Namibia to renewed and prolonged suffering.
353.	We share the deep disappointment which the United Nations and other States must now feel. It seems that the considerable efforts made to arrive at a peaceful solution have been nullified or, at least, gravely jeopardized. Our response to Pretoria that its latest manoeuvre is unacceptable must be clear, unambiguous and unanimous. Even if the prospects today seem to me to be slight, no avenue must remain unexplored for reaching a peaceful and democratic settlement. In this all the parties in Namibia must be able to participate on equal terms. We remain firm in our preparedness to assist the United Nations in its efforts to exert its responsibility as regards Namibia.
354.	In the present situation it is urgent that the Nationhood Programme for Namibia be implemented. My Government, together with the other Nordic Governments, is prepared to pledge shortly a substantial contribution to this Programme. We hope that other countries will also support this Programme and thus assist in preparing Namibia for its full independence.
355.	The Smith regime in Rhodesia should also by this time have been given unequivocal proof that a continuation of its confrontation policy will bring Rhodesia to disaster. Ever since Smith illegally proclaimed his so-called independence in 1965, one of his key political principles has been to gain time. The "internal settlement", as it is called, the last in a long succession of stratagems, has proved a fiasco. The same fate awaits every measure that does not imply a definitive acceptance of the principle of one man, one vote. Only solutions which are worked out with the full participation of the people of Zimbabwe can be lasting, stable and viable.
356.	The external pressure on the Smith regime must be stepped up and the weapon of sanctions be put to effective use. It is deplorable that a number of large multinational oil corporations have betrayed their international duty by circumventing the United Nations sanctions. If all the States Members of the United Nations had observed the Security Council resolution on sanctions, Smith would have been forced to accept an independent majority-ruled Zimbabwe a long time ago.
357.	Events taking place in Namibia must not make us forget the fateful drama being enacted in South Africa. The States Members of the United Nations must agree on measures to assist the people in South Africa who are struggling for freedom and justice.
358.	The Nordic Governments have for their part agreed on a joint programme of action against South Africa. This includes measures against new investments and sports co-operation, extended assistance to refugees, and the introduction of compulsory visas. The programme will be extended step by step.
359.	Sweden and other Nordic countries will continue pressing for a Security Council resolution against new investments in South Africa. Sweden has already taken some action in this respect and is now considering legislation. We shall also explore avenues for winning broad support for other steps, such as stopping financial loans and the transfer of nuclear technology and equipment to South Africa. We shall continue working for binding decisions against all trade, not least in oil, with South Africa.
360.	The year proclaimed by the United Nations as International Anti-Apartheid Year is now running. Let us with concerted efforts make it a turning-point in the struggle against this system. This ideology of injustice must now be consigned to history's chamber of horrors.
361.	In other parts of the world, major hotbeds of unrest are still unresolved. Millions of people have been driven from their homes for one reason or another. Their suffering continues. We must all seek to alleviate their hardships by means of generous development assistance and refugee policies. The problem is growing and creates an increasingly heavy burden on the many poor countries that have to receive these people. It is the poor and the unprivileged groups in society that suffer most when human and material resources are wasted on war instead of being used for economic and social progress. Therefore, we all share the heavy responsibility of ensuring that the quest for peaceful solutions of these conflicts be intensified.
362 The Middle East has long been afflicted by conflicts and antagonisms. The meeting in Camp David and the peace efforts of President Carter, President El-Sadat and Prime Minister Begin deserve our respect. We sincerely hope ;hat their efforts will initiate a process that ultimately can lead to a comprehensive and lasting settlement in the Middle East.
363. The Swedish Government reiterates its view that the principles contained in Security Council resolutions 242(1967) and 338(1973) must be the basis for a final settlement. These principles must be supplemented with the
recognition of the right of the Palestinian Arabs to decide their own future. This includes also the right, if they so wish, to establish their own State living in peace side by aide with Israel.
364.	Peace in this region can only he durable if it is founded as much on mutual trust as on military security considerations. Otherwise, a settlement can never be more than a cease-fire which compels the peoples to live in continuous anxiety with the constant threat of war breaking out. Israel's existence as a State and its right to live within secure and recognized borders cannot be called into question. Let me add that we emphatically repudiate all attempts to equate Zionism with racism. Such attempts benefit no one.
365.	Israel's settlements policy is a grave obstacle to an agreement. We hope that the Sinai settlements will lie evacuated. We also hope that this will mark a change in Israel's settlement policy in the other occupied areas. The principle that territories may not be acquired by force must apply unconditionally.
366.	The tragic events in Lebanon are a serious reminder to us. They show the urgent need to reach a comprehensive and lasting solution in the Middle East, including a settlement of the Palestinian question.
367.	It is extremely important that all parties now exercise restraint. The world must lie spared a new spiral of violence, which can definitely shatter the hopes for peace.
368.	In the Middle East we see how the development of military arsenals aggravates an already intolerable situation. At the global level the disarmament situation, or rather the arms race, continues to cause serious concern. The tenth special session on disarmament focused world-wide attention on the discrepancy between the arms race and the efforts to achieve disarmament. The arms race gathers momentum, and disarmament efforts have yielded meagre results.
369.	One important decision of the special session was to initiate an in-depth study of the relationship between disarmament and development A first report  has already been delivered to the Secretary-General by the expert group appointed by him.20
370.	The special session has given us new machinery. No institutional arrangements can, however, replace decisive efforts for disarmament by the two leading military powers. Their special responsibility is explicitly confirmed in the Final Document of the special session.
371.	This situation as regards the nuclear-arms race and non proliferation is grave. Therefore, a more concrete programme of action from the special session	have been required. An acceleration of the nuclear-arms race may in fact be imminent. New technologies tend to erode feeds results and prospects of our disarmament efforts. New methods and fresh initiatives to solve problems  must continuously be explored. Progress in nuclear disarmament will require the prompt negotiation of far-reaching
qualitative and quantitative disarmament agreements. This is clearly stated in the Programme of Action of the special session.
372.	These tasks have proved difficult in the past. So far it has not been possible to negotiate the renunciation of weapons systems which are available to one super-Power but not to the other. The price of inactivity is rising at an accelerating rate in both political and economic terms. The trends in technology and deployment of nuclear weapons in sensitive regions are increasingly counteractive to detents.
373.	The two leading military Powers must reconsider their positions in the disarmament negotiations. The concessions they make may have to be of different types. The strategic positions, political systems and alliance patterns of the two leading Powers and the military blocs differ considerably. Technology restraints and verifications measures are two crucial areas. Decisive and truly constructive action by these Powers is now urgently called for. A follow-up of the Programme of Action adopted at the special session should in our view include the following seven items regarding the arms race.
374.	First, a comprehensive test-ban treaty is urgently called for.
375.	Secondly, an agreement at the second series of the Strategic Arms Limitation Talks must be reached without further delay.
376.	Thirdly, the speedy follow-up of the second series of the Talks by a substantial third series agreement is required.
377.	The following points are designed to combine political and disarmament measures in the pursuit of real nuclear disarmament.
378.	Fourthly, those nuclear-weapon systems which fall outride the Talks must gradually and, if necessary, selectively be included in the framework of existing negotiations. These grey-area systems, as they are called, have been insufficiently dealt with in multilateral negotiations, including Vienna talks on mutual and balanced reduction of forces in the Central Europe. There are great risks inherent in the continued development and deployment of this large group of nuclear weapons. Among these the neutron weapons and the SS 20 missiles are two worrying examples.
379.	Fifthly, efforts to achieve force reductions in central Europe must be intensified. Limitations on the peacetime disposition of military forces and other constraints would constitute important parts of a first-stage agreement in the Vienna talks. Such measures would contribute to longer-term efforts to reduce nuclear weapons in Europe.
380.	Sixthly, these efforts should be linked to the attempts to reach agreement on improved confidence-building measures in Europe. This is an important item for the next follow-up meeting of the Conference on Security and Co-operation in Europe to be held in 1980 in Madrid.

381. Seventhly, it is vital that the leading military Powers start reorienting their military research and development to projects which lend themselves better to arms control. This could substantially facilitate the achievement of negotiated agreements. It could also pave the way for unilateral decisions to observe restraint during periods when negotiated agreements remain out of reach.
382.	Arms control assessments of planned new weapons might be more closely related to the international disarmament process. They could in that case facilitate the introduction of relevant weapon issues in different negotiating contexts at the stages of research, development, production and deployment.
383.	Let me add that none of these points requires any new negotiating machinery.
384.	Our evaluation of the disarmament situation after the special session leads us to propose that the United Nations initiate a new thorough study of nuclear weapons. The study should cover the technical as well as the political aspects of such weapons. It should also include available qualitative as well as quantitative information and factors regarding geographic deployment. Nuclear weapons continue to be the greatest threat to mankind. The appalling spectre of their possible use haunts the minds of people everywhere. The nuclear weapons of a few States affect the security of all States. That is why a new comprehensive study of nuclear weapons is imperative.
385.	Sweden's strong and unswerving support for the Treaty on the Non-Proliferation of Nuclear Weapons is well known. We maintain an active interest in any measures which can increase support for the Treaty and the international non-proliferation regime. The prospects of these efforts will largely depend on what happens in the field of nuclear disarmament. A complete test ban and agreements on control and on real reductions in strategic weapons and nuclear weapons could together be seen as important steps to prevent- proliferation. The risk of the proliferation of nuclear weapons is also closely linked with the peaceful uses of nuclear energy. Therefore, effective full-scope IAEA safeguards and adequate levels of physical protection are important.
386.	All States have the right to decide how they can best ensure their energy supplies. Advantage should be taken of the possibilities now provided by alternative sources of energy and improved energy conservation techniques.
387.	The issue of conventional weapons and international arms transfers was rightly given more attention at the special session than ever before in the United Nations. We are glad that this issue is now on the agenda and thus can be the subject of serious discussion in the United Nations.
388.	The first Preparatory Conference for the United Nations conference n particularly inhumane conventional weapons concluded recently in Geneva. The results justify a reasonable hope that meaningful restrictions on use can be achieved for such categories of weapons. Examples are incendiary weapons, land-mines and perhaps also small calibre projectiles. This opportunity must not be missed by the international community. My Government pledges its full support for continued progress in this field during the coming year.
389.	Measures must be taken to increase confidence among States. This would improve the prospects of real reductions of the enormous military arsenals of the leading Powers. This is particularly important considering the present development of the arms :ace. Greater openness about military budgets is one such measure.
390.	The use of enormous human and material resources for military purposes is a grotesque waste and it concerns us all.
391.	The earth is the common heritage of all mankind. It could provide us with all the necessities for our health and well-being. We are therefore in duty bound to manage its resources wisely. If we squander these stored resources, we impoverish our descendants. If we poison natural assets with our pollutants, we destroy the very foundation of our existence. As long as the few consume more than their fair share, the majority are consigned to poverty.
392.	We cannot claim that we are good stewards of our heritage. Those of us who belong to the privileged few are mainly responsible for the present pollution of the environment and the waste of resources.
393.	But many developing countries also are forced by their very poverty to make great inroads into natural assets. The wise management and more equitable distribution of the earth's resources is one of the most pressing tasks facing the international community. This will be made easier by increased employment and a more harmonious growth of the world economy.
394.	The world-wide debate on energy sounded the first warning that a new approach to the use of resources is necessary. We know that today's large sources of stored energy-such as coal, oil and uranium—are limited. These sources are also combined with great hazards for the environment and human health. Whole-hearted efforts to improve energy management and find new, environmentally safe and renewable sources of energy are therefore essential. We shall be forced in the future to discuss many other resources in the same way.
395.	The United Nations international conferences on food, population and the environment have played a prominent role in drawing the attention of world opinion to these issues. We look forward with great interest to the work now to be done to increase our knowledge of the relationship between population, resources, environment and development. More light needs to be thrown on this. Alternative growth concepts, the sharp rise in resource consumption and the relationship between conservation and waste in the industrialized and developing countries must be dealt with. As part of this work Sweden is prepared to consider financing a United Nations seminar to delineate and give priority to the fields where international expertise is now inadequate. We recommend that the Economic and Social Council should without delay devote special effort to the question of the management and the recycling of natural resources. Broad support for implementing Economic and Social Council resolution 1978/61 on convening a conference on new and renewable sources of energy at the earliest possible moment is also essential.
396.	The distribution of resources is as important and urgent as the management of resources. Unfortunately, it is already apparent how little progress in this respect has been made during the Second United Nations Development Decade.
397.	We must now seriously start discussing perspectives for the 1980s and thereafter. The substance of a new development strategy still has to be worked out, but the objective is clear: a more equitable distribution of the fruits of the earth's resources between and within States, Awareness of our dependence upon one another must lead to action.
398.	Few tasks are more vital for the United Nations than the creation of decent living conditions for till people. But the achievement of this is still remote. According to recent assessments, at least 800 million human beings are living in absolute poverty. That is a frightening figure, but it must not be allowed to give rise to defeatism.
399.	Real advances towards satisfying the pressing development needs of the developing countries have, however, bean painfully few.
400.	The work of clarifying and implementing the concept of a new international economic order must be carried forward. The Committee Established under General Assembly Resolution 32/174 has as yet not found the role it is to play. Even its September meeting was a disappointment. It is essential that together we find ways for resuming work in the Committee.
401.	The undertakings made at the Conference on international Economic "o-operation must not be betrayed. Negotiations on the common fund for commodities must produce results. In the past year, some industrialized countries have given specific undertakings to write off the debts of the poorest countries. It is essential that all industrial countries join in this action.
402.	The transfer of resources to the developing countries must be substantially extended. We must try out new ways of doing this, based on the interdependence of the economies of the industrial and the developing countries.
403.	Today's economic problems in the industrialized world must not block the efforts to change the international economic systems. On the contrary. We must realize that positive economic development in the poor countries can promote efforts for economic recovery in the industrial countries, too. We should regard the surplus capacity in world industry as a means of satisfying the urgent development requirements of the developing countries, and not only for increasing consumption among the already affluent.
404. A more equitable distribution of resources between countries is essential. So, too, is the more even distribution of resources within the countries. That means between various parts of a country, between town and countryside, between different population groups and between men and women.
405. Human resources are a country's greatest asset and must be used in the right way. We have often been given
gratifying proof of this. Unemployment in the developing countries is one of the gravest and most rapidly growing problems in the world. Increased employment requires an adaptation of technology, among other things. Nothing will be gained by uncritically transplanting economic and technical structures or cultural patterns from industrialized countries to the developing countries.
406.	Development assistance must benefit both men and women. Women have far too often been forgotten in development programme,,. Women in the developing countries have gained specific knowledge and experience from their work in farming the land and in providing for their families. That must lie made useful, Women must be given equal opportunities in education, in health care and other development projects. Preconceived ideas about sex roles must not be allowed to put obstacles in the way of development. An improvement of the situation of women in the developing countries is essential to global justice and solidarity and to economic and social development.
407.	The work of preparing a convention on the elimination of discrimination against women must yield positive results without delay. It is essential to create equality between men and women, both in the developing countries and in the industrialized countries.
408.	Wherever there is war, poverty and social deprivation, the children are the ones who suffer the most. Improving their lot is one of the most important tasks in our efforts to create a better world. The International Year of the Child in 1979 must be the beginning of a determined campaign with a lasting effect concentrating on the children of the world.
409.	The United Nations celebrates the thirtieth anniversary of the Declaration of Human Rights this year. We are forced to admit that gross violations of this Declaration are committed in many countries. The United Nations Charter and the Declaration oblige us to work together to promote respect for human rights. The wrongs done to individuals or groups within a country cannot, therefore, be regarded as the concern only for the authorities of that country. Here at the United Nations we must strive to develop a system for surveying how Member States fulfil their commitments in this field. Chile is one example of countries where the United Nations must vigorously continue its work to protect human rights.
410.	The provisions of the Declaration have gradually been given greater force as its principles have taken the form of conventions that are binding on States. But the fact that States ratify these conventions is not enough. We must also make sure that States honour their undertakings. The international bodies charged with monitoring the observance of conventions therefore fulfil a particularly important function. The Commission on Human Rights has a key role here, of course. It is gratifying to note that the Commission has recently been more willing to discuss specific cases of violation of human rights.
411.	We must also work for the ever stronger legal protection of human rights. At this juncture, the highest priority should be given to drawing up a convention against
412.	The unanimous support given by last year's session of the General Assembly to the resolution on the protection of political prisoners [resolution 32/121] was gratifying. One category of such prisoners who suffer greatly in many countries are those who are imprisoned on grounds of trade union activity. In our view, these must be treated on equal terms with other political prisoners. The alleged offences committed by many of these prisoners are that they have been active in trade unions. A free and independent trade union movement plays a key role in the struggle for better working conditions and a more deeply-rooted democracy.
413.	We must avoid creating a false conflict between civil and political rights on the one hand, and economic, social and cultural rights on the other. The energies of the United Nations should be directed towards strengthening both simultaneously.
414.	We realize that it may be difficult for many poorer countries to create a situation in which both individuals and groups can enjoy economic, social and cultural rights to the full. A low level of economic development, however, must not be taken as an excuse for a weakened protection of fundamental civil and political rights. Among these are the right to one's life, safeguards against torture and the arbitrary deprivation of freedom. It is the individual who has to be protected. Anyone who is tortured suffers just as much no matter in which country he may be.
415.	The defence of human rights is an important part of the United Nations efforts to build up an international legal order. The prevention of armed conflicts, the creation of greater economic justice for all peoples, the fight against racism, colonialism and other forms of oppression -indeed, all the work of the United Nations to further co-operation and solidarity serves the same purpose. The obstacles may sometimes seem insuperable. The rule of law and justice are easily swept away by violence and power. But a promise and a hope lie in the very fact that awareness of our interdependence has grown, that arduous work is being done and that some achievements are being recorded. Perhaps we can nevertheless believe in a future in which co-operation, justice and solidarity reign. Perhaps one day mankind's perpetual yearning for peace, freedom and well-being can be satisfied.

